                        Case 1:20-cr-00018-SPB Document 6 Filed 06/04/20 Page 1 of 1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Western District of Pennsylvania·


                  United States of America                             )
                                 V.                                    )      Case No. 1:20-mj-56
                                                                       )
                       Melquan Barnett                                 )
                             Defendant                                 )




                                         ORDER SCHEDULING A DETENTION HEARING




          A detention hearing in this case is scheduled as follows:


Place:    United States District Court                                        Courtroom No.:      by Video with ECP
          17 South Park Row
          Erie PA 16501                                                       Date and Time:      6/8/2020 1:30 PM


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.                  ·




Date:            6/4/2020




                                                                                   Richard A. Lanzillo, US Magistrate Judge
                                                                                               Printed name and title
